Citation Nr: 0818906	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a history of 
adjustment disorder, claimed as depression.

2.  Entitlement to a compensable rating for hypertension.  



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to November 1984; from May 27, 1991 to 
September 27, 1991; from February 24, 1992 to September 25, 
1992; from May 25, 1994, to August 27, 1994; from April 17, 
1995 to October 13, 1995; from November 12, 1996, to May 30, 
1997; from October 20, 1997 to April 16, 1998; from October 
11, 1998 to July 7, 1999; and from March 28, 2007, to July 7, 
2007.  She had a period of active duty training (ADT) from 
November 3, 2001, to March 1, 2003.  She also had periods of 
inactive duty for training (INADT).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
May 2008.  Therefore, her request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).

The issue of service connection for a history of adjustment 
disorders is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran failed to report for scheduled VA examination 
in conjunction with her claim and good cause for her failure 
to report has not been shown.

3. The claim for entitlement to an increased rating for 
hypertension must be denied as a matter of law.

CONCLUSION OF LAW

The claim for entitlement to a compensable rating for 
hypertension is denied as a matter of law.  38 C.F.R. § 3.655 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in February 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing her claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that she send in any evidence in her 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  The Court 
has also held that VA's "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining relevant evidence.  
VA reports show the veteran failed to report for scheduled 
examinations in August 2006 and had previously requested that 
missed examinations in November 2005 be rescheduled due to 
conflicts with school.  She has provided no information as to 
her failure to report in August 2006.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Factual Background and Analysis

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

In this case, records show the veteran was scheduled for a VA 
examination in August 2006, but that she failed to report.  
She was notified in correspondence dated in February 2006 of 
the consequence for failure to report for a scheduled 
examination without good cause.  She has provided no 
explanation for her failure to report for the examination.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has 
provided no explanation for not having reported for 
examination, the Board is satisfied that she was properly 
notified and failed to report to the scheduled VA examination 
without good cause.  See 38 C.F.R. § 3.655.  Therefore, the 
claim for entitlement to a compensable rating for 
hypertension must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable rating for hypertension is 
denied.  


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this remand.

The veteran had active service from March 28, 2007 to July 7, 
2007.  It appears that the RO failed to obtain the records 
for that period of service.  An attempt must be made to 
secure those documents.

In view of the foregoing, the case is remanded for the 
following:

1.  The AMC/RO should attempt to secure 
the veteran's service treatment records 
for her period of service from March 28, 
2007, to July 7, 2007, through official 
channels.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
obtain and submit those records for VA 
review. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


